EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendment in claim 5 in the Amendment filed September 3, 2021 has been received and considered by Examiner.

Election/Restrictions
Independent claims 1 and 5 (and dependent claims 2, 4, 6, 7 and 9-15) are allowable (see below). Withdrawn species (i) has been examined for patentability, and is also allowable. Claims 3 and 8 are drawn solely to species (i) and are therefore withdrawn, so claims 3 and 8 are therefore rejoined via Examiner’s Amendment below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The application is amended as follows:

In the claims:

Rejoin claims 3 and 8.

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claims 1 and 5, a search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed method of making a laminated fabric having all structural and compositional limitations. The closest prior art, US 2015/0123304 (Ashraf et al.) does not teach or suggest such a method having all method steps that results in a laminated fabric having all structural and compositional limitations. Examiner adopts each of Applicant’s arguments presented in the Amendment filed September 3, 2021, including that there is no separate separation step taught or suggested by Ashraf et al. and Ashraf et al. does not teach or suggest a separate step where the separated first component (separated from the second component) is pelletized alone.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782